Per Curiam.

It is not objected that the witnesses were incompetent, on the ground of interest; but it is insisted that this case comes within the rule established in Walter v. Shelly, (1 Term Rep. 296.) and which has been adopted by this Court; (Winton v. Saidler, 3 Johns, Cases, 185; Coleman v. Wise, 2 Johns. Rep. 165; Baker v. Arnold, 1 Caines' Rep. 258; Woodhull v. Holmes, 10 Johns. Rep. 231; Skilding and another v. Warren, 15 Johns. Rep. 270.) to wit, that the party to a promissory note, as maker or endorser, shall not be admitted to impeach the original validity of the note to which they have given currency. It would, however, be a misapplication and abuse of this rule to extend it to this case. The reason and policy of the rule is, to guard and protect bona fide holders of negotiable paper, which they have honestly received in the usual course of business. Here • the party who asks the benefit of that rule, is the very person who committed the fraud in the inception of the note, which is now relied on by the defendants to annul the contract. The nonsuit ought to be confirmed.
Judgment of nonsuit.(a)

 Vide Mann v. Swann. 14 Johns. Rep. 270. Hubbly v. Brown, 16 Johns. Rep. 70.